Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed July 13, 2022, has been entered in the application. Claims 1-24 are pending.

Claim Objections
Claims 2 and 17 are objected to because of the following informalities: In claim 2, line 5, it appears as though “eighth” should be –eight—(see further discussion on this issue in the response to comments section, to the extent that claim 2 appears to have been amended although it lacks a showing or correct status identifier as required by 37 CFR 1.121); in claim 17, line 2, applicant’s amendment changing the recitation to read “….bracket is configured to fitted…” is grammatically informal (for reasons which are not clear, applicant’s amendment has removed “be” and replaces it with nothing); in claim 17, line 3 the term “fastener” being both underlined and lined through appears to be a typographical error; in claim 17, line 3, it appears as though “eighth” should be –eight—since only first, second, third, fourth and fifth fasteners are recited in claim 1 from which claim 17 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 19, the recitation “said right-side powertrain mounting assembly comprising:” in a paragraph which appears to instead be directed to the left-side power train mounting assembly (see line 18, section “ii”) is confusing, in that it is not clear whether applicant positively intends to describe the left-side assembly and then redundantly recite elements associated with the right-side assembly instead, which right side elements were already recited in lines 5-17 of the same claim; 
In claim 9, lines 2-3 the recitation of a second outer rigid element, second inner rigid element, and second resilient element are confusing in that first respective elements are not claimed (note that this claim as presented by applicant does not include the limitations of claim 8).
In claim 10, lines 2-4, the recitation of a third resilient element is confusing in that first and second resilient elements are not claimed (note that claim 10 as presented by applicant does not include the limitations of claims 8 or 9).
In claim 20, line 2 “the operative front end of the vehicle” lacks a clear antecedent basis (note that claim 1, line 6 recites only “an operative front of the vehicle”).
In claim 22, lines 8, 10 and 12, the recitations of “a first resilient mount” (line 8) and “said first resilient mount” (lines 10, 12) are confusing in that it is not clear whether this is a reference to the right isolating element already recited in the base claim (see claim 1, line 12, for example) or whether applicant is reciting an additional resilient mount associated with the right-side powertrain mounting assembly (i.e., does the right side powertrain mounting assembly include both an isolating element and a resilient mount? If it does not, then the recitation may raise an issue under 35 USC §112(a) or ¶1).
This has been an exemplary listing and is not exhaustive. Each and every claim should be carefully reviewed and revised for clarity under 35 USC §112, and every effort should be made to ensure that the claims as presented are coherent and representative of the invention as filed in the application.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-9, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 2007/0199742). Miyahara et al. teach arrangement for mounting a powertrain of a four-wheeled vehicle (¶0028) having front wheel drive (¶0028), the powertrain mounted on a chassis (20 in general) in an orientation transverse to the longitudinal axis of the vehicle defined by the chassis (figure 2), said mounting arrangement comprising: a right-side powertrain mounting assembly (64, 74 in general) for supporting the powertrain on the right-hand side with respect to the operative front of the vehicle, said right-side powertrain mounting assembly having at least one right chassis-side bracket (113) configured to be fixed on the right-hand side long member of the chassis (22R); a right powertrain-side bracket (74) configured to be fixed on a predetermined location on the operative right-side of the powertrain (51a), a right isolating element (103) configured to be fitted between said right chassis-side bracket and said right powertrain-side bracket (fig. 4) at least one first fastener to secure said right chassis-side bracket and said right isolating element with respect to each other (112) and at least one second fastener to secure the right isolating element and the right powertrain-side bracket with respect to each other (101); a left-side powertrain mounting assembly for supporting the powertrain on the left-hand side with respect to the operative front of the vehicle, the left-side powertrain mounting assembly comprising at least one left chassis-side bracket configured to be fixed on the chassis (left portion corresponding to right portion 113, note ¶0065), a left powertrain-side bracket configured to be fixed on a predetermined location on the operative left-side of the powertrain (75) a left isolating element configured to be fitted between the left chassis-side bracket and the left powertrain-side bracket (left portion corresponding to right portion 103) at least one third fastener to secure the left chassis-side bracket and the left isolating element with respect to each other (left portion corresponding to right portion 112) and at least one fourth fastener to secure the left isolating element and the left powertrain-side bracket with respect to each other (left portion corresponding to right portion 101), a powertrain roll-restricting and mounting assembly for supporting the powertrain on the rear bottom side of the powertrain (62, 72 in general, figure 6), the powertrain roll-restricting and mounting assembly comprising a rear powertrain-side bracket configured to be fixed on a predetermined location on the operative rear-side of the powertrain (72) a roll restricting and isolating element (62 in general, see ¶0040) configured to attach the rear powertrain-side bracket at a predetermined location on a cross member (43) of the chassis; the right powertrain side bracket is ‘configured to be’ located above the right chassis-side bracket (figure 3), the right powertrain-side bracket is ‘configured to be fixed’ on the engine portion (51) and the left powertrain-side bracket is ‘configured to be fixed’ on the transaxle portion (52) of the powertrain, the right isolating element comprises a first outer rigid element (e.g. portion 112) and a first inner rigid element (e.g., portion 101) and a first resilient element (e.g., portion 103) sandwiched between said first outer rigid element and said first inner rigid element, the left isolating element having essentially the same structure (¶0065) and resultantly comprising an outer rigid element and an inner rigid element with a resilient element sandwiched between the outer rigid element and inner rigid element, the right-side powertrain mounting assembly being located closer to the operative front end of the vehicle than the left-side powertrain mounting assembly (figure 2).
As regards the provision of at least one fifth fastener configured to secure the third chassis-side bracket and the roll isolating element with respect to each other, the reference to Miyahara et al. is not specific on the provision of fastening elements for this portion, however in view of the fastening elements as taught with respect to portions 64, 74; 65, 75), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a fastener to connect the third chassis-side bracket and the roll isolating element with respect to each other for the purpose of ensuring that the engine and powertrain do not become unexpectedly or unintentionally detached from the vehicle frame, for example when the vehicle is being operated.
As regards claim 3: the reference to Miyahara et al. is discussed above and while teaching right and left powertrain mounting assemblies, does not specifically identify them as being configured to be located on the torque roll axis of the powertrain. Initially, in anticipation, the right and left powertrain mounting assemblies may be seen as “configured to” be so located, in that they possess no structure or attributes which prevent this location. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the right and left powertrain mounting assemblies as being configured to be located on a torque roll axis of the powertrain for the purpose of ensuring the absorption of operational forces in running the powertrain without subjecting the mounting assemblies to over-large torque-moments. 
As regards claim 4: the reference to Miyahara et al. is discussed above and while teaching roll-restricting mounting assembly, does not specifically identify it as being configured to be located below the torque roll axis of the powertrain. Initially, in anticipation, the roll-restricting assembly may be seen as “configured to” be so located, in that it possesses no structure or attributes which prevent this location. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the roll-restricting mounting assembly as being configured to be located below a torque roll axis of the powertrain for the purpose of ensuring the absorption of operational forces in running the powertrain while additionally providing vertical support for stating forces associated with the powertrain mounting.
As regards claim 12: the reference to Miyahara et al. is discussed above and while teaching a right powertrain side bracket, does not specifically teach that this element has been made by a forging process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Additionally, and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the right powertrain side bracket by a forging process for the purpose of ensuring that the bracket is sufficiently robust to withstand usage where the vehicle is operated on rougher terrain.
As regards claim 13: the reference to Miyahara et al. is discussed above and while teaching a right powertrain side bracket, does not specifically teach that this element has been made by a casting process. The conditions governing a product by process limitation are discussed with respect to claim 12 and are not repeated here for brevity. Additionally, and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the left powertrain-side bracket from a casting process for the purpose of providing the bracket of desired strength via an inexpensive process suitable for manufacturing in quantity. 
As regards claims 14 and 15: the reference to Miyahara et al., while teaching the left side and right side chassis brackets and the rear powertrain side bracket, does not specifically teach that these are “formed sheet metal” brackets. To the extent that it is well understood to be desirable from a cost standpoint to use a sheet metal material which can be purchased as a stock item, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the left side and right side chassis brackets and the rear powertrain side bracket as “formed sheet metal” brackets for the purpose of providing the bracket structures in an efficient and low-cost manner.
As regards claim 21: the reference to Miyahara et al. is discussed above and while teaching a roll restricting and isolating element, the reference does not specifically teach that this product has been made by a casting process. The conditions governing a product by process limitation are discussed with respect to claim 12 and are not repeated here for brevity. Additionally, and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the roll restricting and isolating element from a casting process for the purpose of providing the bracket of desired strength via an inexpensive process suitable for manufacturing in quantity.

Allowable Subject Matter
Claims 2, 6, 10-11, 16-18, and 22-24, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that in the instance of a clarifying amendment placing a claim in a condition where it would then reasonably be rejected over the prior art, it would not become allowable, but rather a prior art rejection would be properly made.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the claim objections with respect to the recitation of details of the “right-side” power train mount being mentioned in the section of claim 1 directed to the left side mounting assembly (see claim 1, section “ii.”, line 19 of the claim), applicant may not have been aware of the location of this recitation, although its position was identified in the previous office action. To the extent that applicant appears to insist on maintaining this condition, it is now treated under 35 USC §112, second paragraph, since it is reasonably unclear why applicant is referencing the right side power train assembly when describing the left side assembly as can be determined from the remainder of section “ii” and the sub sections “a” through “e” which follow. 
	As regards the use of “configured to be” applicant’s exemplary reference to claim 2 is confusing, in that applicant described the second left chassis side bracket as being configured to be fastened “using eight fasteners” while claim 2 refers to “using eighth fasteners” and as such, it is not whether claim 2 is intended to be interpreted with applicant’s arguments or with the recitation as it stands. Technically, the amendment papers may be seen as non-compliant with the requirements of 37 CFR 1.121 to the extent that claim 2 previously recited that the second left chassis-side bracket is configured to be fastened to the chassis using “eight fasteners”, while it now recites “eighth fasteners” but the claim, even though it has been changed, is marked as “original” and the change is not indicated by the use of underlining, line-through or double brackets as is specifically required by this regulation. Since the phrase “using eighth fasteners” is informal and borders on confusing, the examiner suggests returning the phrase to -using eight fasteners-.
In attempting to determine applicant’s intent, the examiner notes that the specification as filed appears to refer variously to “eight” fasteners and also to “eighth” fasteners, and the examiner suggests that applicant adopt a consistent terminology throughout the application. Note that “eighth fasteners” would be confusing as provided in a claim dependent from a claim which recites first through fifth fasteners but does not refer to sixth and seventh fasteners. If applicant has positively intended to recite “eighth” rather than “eight”, then applicant may desire to refer to “further fasteners” if it is not desirable to recite sixth and seventh fasteners. Note that such a change may reasonably affect the application of prior art to claims 2 and 17. Applicant asserts that the recitation in claim 17 has been changed to recite “another fastener”, however a careful reading of the claim as amended does not show such a change as having been made.
As regards claims 9 and 10, the rejection under 35 USC 112 stands and is maintained here. Claim 9 does not include the limitations of claim 8 because it is written to depend from claim 1, as such, a recitation of ‘second’ elements where a first element has not been recited (since the claim does not depend from claim 8 and thus cumulatively does not include those limitations) is confusing in that it implies either a typographical mistake or that the first elements were intended but were somehow not included in the recitation. A similar condition applies to claim 10 since it is written to depend from claim 1, and not from claims 8 or 9.
As regards the application of the reference to Miyahara et al., applicant asserts that the reference does not teach the first and second fastener elements, however applicant’s claimed arrangement is notably lacking in specificity as to the nature of the fastener, and Miyahara et al. provide at least one first fastener as bracket 112 to secure said right chassis-side bracket and said right isolating element with respect to each other and at least one second fastener as mounting member 101 to secure the right isolating element and the right powertrain-side bracket with respect to each other. Element 112 positively connects bracket base portion 113 and isolating element 103 with each other and resultantly performs the functional limitations positively set forth in applicant’s claims. Element 101 positively connects the isolating element 103 to the powertrain side bracket 74 and resultantly performs the functional limitations positively set forth in applicant’s claims. 
It appears from applicant’s comments (e.g., as directed to claim 1) that applicant is attempting to convince the examiner to read limitations which are not actually recited into the claims. Although the claims are interpreted in light of the specification, [unclaimed] limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
In general, It is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Applicant asserts more particularly with respect to claim 11, and the examiner withdraws the rejection of claim 11 as being obvious over the reference to Miyahara et al. at this time. 
As regards the rear mount including a roll restricting and isolating element, Miyahara et al. positively teaches the use of a rubber mount, which is well understood as being resilient, and which performs the function of roll restriction (e.g., associated with the force required to deform the rubber mount and/or at the limits of compression or extension where further motion cannot be had) and isolation (e.g., due to the absorption of relative motion when the rubber mount deforms under use). As such, the ordinary practitioner would well recognize that the rubber mount portion taught by Miyahara et al. would perform the function of being a roll restricting and isolating element.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616